Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Heidi Brun on 04/10/2020.
The application has been amended as follow:
In the claim
1. 	(Currently Amended) A method of operating a machine comprising an implement configured for motion in at least three degrees of freedom, the method comprising:
 receiving an input; 
in response to the input, constraining the motion of in a first motion in a first plane or in a second motion in a second plane from a first position to a second position
receiving sensor data from an IMU attached to the implement and indicative of the movement of the implement in said first plane or in said second plane; determining whether the movement is the first or second motion; 

using the constrained motion to define at least one pseudo-measurement having a value of zero; 
using said at least one pseudo-measurement in said first or second estimation mode; and implementing the first or second estimation mode to estimate the trajectory of the implement and the second position based upon the sensor data.  

2. 	(Currently Amended) The method as claimed in claim 1 wherein sequential samples of sensor data are received from the IMU at the first and second positions, wherein the implement is static , and also comprising using the static samples to effect calibration and using the moving samples to effect estimation

3. 	(Currently Amended) The method as claimed in claim 1 further comprising determining that motion is occurring based upon a value derived from the sensor data reaching or exceeding a threshold value.  

4.	 (Currently Amended) The method as claimed in claim 1 further comprising; performing a first monitoring operation at the first position to generate first monitored data; performing a second monitoring operation at the second position to generate second monitored data; estimating said second position; and associating the first and second monitored data with 

5. 	(Currently Amended) The method as claimed in claim 1 wherein the sensor data comprises acceleration data indicative of the acceleration of the implement and angular velocity data indicative of the angular velocity of the implement.  

6. 	(Currently Amended) The method as claimed in claim 1 further comprising maintaining the implement static at the first position and, the first and/or second estimation mode, in the presence of gravity disturbance in the sensor data, determining a gravity vector based upon acceleration data received from the IMU whilst the implement is static at the first position.  

7. 	(Currently Amended) The method as claimed in claim 1 wherein the first estimation mode comprises determining the trajectory and second position based upon sensor data received 

8. 	(Currently Amended) The method as claimed in claim 1 wherein the first estimation mode comprises receiving acceleration data indicative of the movement and determining the second position by resolving the direction of acceleration during the movement based upon angular velocity data received from the IMU.  

9. 	(Currently Amended) The method as claimed in claim 1 wherein the first estimation mode comprises implementing a Kalman filter.  

10. 	(Currently Amended) The method as claimed in claim 1 wherein the second motion is a circular motion in the second plane about a pivot axis and along a constant motion radius from the pivot axis.  

11. 	(Currently Amended) The method as claimed in claim 10 wherein the pivot axis is in the first plane.  

12. 	(Currently Amended) The method as claimed in claim 10 wherein in the second estimation mode a motion radius is received and the second position is estimated based upon the received motion radius, a second estimation model and the sensor data received from the IMU.  

13. 	(Currently Amended) The method as claimed in claim 12 wherein the motion radius is estimated during a calibration mode, wherein in the calibration mode the implement is moved in a calibration motion and the motion radius is estimated based upon the calibration motion.  

14. 	(Currently Amended) The method as claimed in claim 12 wherein the motion radius is estimated based upon the second estimation model.  

15. 	(Currently Amended) A machine comprising: 
an implement attached to a main unit by an arm arrangement; and
 a control system for controlling the arm arrangement to move the implement in at least three degrees of freedom, the control system comprising at least one input, an IMU attached to the implement, and at least one actuator for controlling the movement of the arm arrangement and implement; 
wherein the control system further comprises a controller configured to: 

in response to the input, constrain the motion of in a first motion in a first plane or in a second motion in a second plane from a first position to a second position
 receive sensor data from the IMU indicative of the movement of the implement in said first plane or said second plane; 
determine whether the movement is the first or second motion; 
select a first or second estimation mode based upon the determination that the movement is the first or second motion respectively; 
use the constrained motion to define at least one pseudo-measurement having a value of zero; 
use said at least one pseudo-measurement in said first or second estimation mode; and implement the first or second estimation mode to estimate the trajectory of the implement and the second position based upon the sensor data.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The claims are allowable in view of applicant argument filed on 03/25/2021 (Page 6 and 7 in particular).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            
/JONATHAN M DAGER/Primary Examiner, Art Unit 3663